Filed 10/13/22 P. v. Kroupa CA2/2
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                        DIVISION TWO



THE PEOPLE,                                                  B322611

         Plaintiff and Respondent,                           (Madera County
                                                             Super. Ct. No. MCR059249)
         v.

ROGER ROYAL KROUPA,

         Defendant and Appellant.



    APPEAL from the judgment of the Superior Court of
Madera County, Dale J. Blea, Judge. Affirmed.

      Donn Ginoza, under appointment by the Court of Appeal,
for Defendant and Appellant.

      Rob Bonta, Attorney General, Lance E. Winters, Chief
Assistant Attorney General, Michael P. Farrell, Assistant
Attorney General, Julie A. Hokans and Doris A. Calandra,
Deputy Attorneys General, for Plaintiff and Respondent.
                               ******
       Roger Royal Kroupa (defendant) was convicted of first
degree burglary with a person present (Pen. Code, § 459)1 and
was sentenced to a “third strike” sentence of 25 years to life. On
appeal, defendant does not challenge his convictions. Instead, he
argues that his sentence is invalid because the trial court erred
(1) in not granting his motion to dismiss one or both of his prior
“strike” offenses, (2) in not assessing his ability to pay before
imposing $1,300 in fines and assessments, and (3) in imposing a
$960 fine under section 672. Because these arguments lack
merit, we affirm.
         FACTS AND PROCEDURAL BACKGROUND
I.     Facts
       On a Friday morning in April 2018, defendant was a 51-
year-old man who had been recently released from incarceration
and was walking from Madera to Fresno, California. He
approached the side door of the mobile home owned by 66-year-
old Linda Bosch (Bosch). Bosch saw him, and asked him if he
was lost and needed any help. Defendant ignored her questions
and continued toward the side door. Bosch told him not to “come
any further” because she did not “know [him],” but defendant
again ignored her, walked into her mobile home, and pushed
Bosch out of his way after she told him not to “come in[side].”
       Over the next several hours, defendant proceeded to make
himself at home in Bosch’s mobile home. He helped himself to
cereal and carved up a chicken. He used—and clogged up—her

1     All further statutory references are to the Penal Code
unless otherwise indicated.


                                2
toilet. He went through her medicine cabinet and her purse. He
left his dirty clothes strewn on the ground. He took a shower. He
went through her clothes, and even put on a pair of sweatpants.
And then he took a nap on her sofa. By the time he was done,
Bosch’s home was trashed.
       Defendant did not heed anyone’s pleas or warnings to stop.
He ignored Bosch’s initial pleas to not enter and to leave. When
Bosch soon thereafter left her home to tell her 73-year-old brother
about Bosch’s entry, the brother went into the home to confront
defendant. Defendant was at that moment carving the chicken,
and with a knife in his hand told the brother, “These knives have
killed people” or “I kill people with these knives.” After Bosch
and her brother then summoned the police, the police asked
defendant to exit—both over a public address system and by
calling defendant on Bosch’s cell phone, which was still inside her
house. Defendant refused the police’s initial requests to leave
and then ignored all further police contact, leading to a four-hour
standoff that ended when a SWAT team breached the mobile
home’s exterior to find defendant asleep on Bosch’s living room
sofa.
II.    Procedural Background
       The People charged defendant with (1) first degree burglary
for entering the inhabited portion of a residence (§ 459), (2)
assault with a deadly weapon (for defendant’s threats with the
knife to Bosch’s brother) (§ 245, subd. (a)(1), (3) making criminal
threats (for his statements to the brother) (§ 422), and (4)
misdemeanor battery (for pushing Bosch) (§ 242). The People
alleged that defendant had two convictions that constituted
“strikes” within the meaning of our Three Strikes Law (§§
1170.12, subds. (a)-(d), 667, subds. (b)-(i))—namely, a (1) 1990



                                3
conviction for first degree burglary, and (2) a 1993 conviction for
robbery.
       A jury convicted defendant of the first degree burglary and
misdemeanor battery counts, but hung on the assault with a
deadly weapon and criminal threat counts. In a bifurcated
proceeding, the jury also found true the “strike” allegations.
       The matter proceeded to sentencing.
       Defendant moved the court to dismiss one or both prior
“strike” allegations. The trial court denied the motion with a
lengthy oral explanation. The court examined “the nature of the
current offenses.” Specifically, the court noted that defendant
“gain[ed] access” to Bosch’s residence by ignoring her entreaties
and then pushing the 66-year-old woman out of the way, which
placed Bosch “in fear for her life.” The court examined
defendant’s criminal history and prospects. That history
included not only the two prior strikes but also five other felony
convictions and 14 misdemeanor convictions (three of which were
initially felonies that had been later reduced to misdemeanors by
changes in the law). That history also included “11 violations of
post-conviction supervision.” To the court, defendant’s
“continuing and persistent criminal history with no indication of
abatement” reflected “either an inability or [an] unwillingness to
participate in rehabilitation” and “le[d the court] to the
conclusion that the likelihood of [defendant] re-offending is
substantial.” The court examined defendant’s “background and
character.” Specifically, the court looked at the effect of a head
trauma injury defendant suffered several years prior and
defendant’s “drug history,” but found that neither of them
substantially mitigated the severity of defendant’s crime because
a psychologist who had examined defendant indicated he “was



                                 4
able [to] appreciat[e] the wrongfulness of his actions” and because
“there was no evidence that [defendant] was under the influence
of a controlled substance at the time” of the crimes. The court
summed up by noting that defendant “is a habitual criminal” and
hence “the very type of criminal at whom the [Three Strikes]
sentencing scheme is directed.” Because “[t]he present case is not
outside of the spirit or intent of the Three Strikes sentencing
scheme,” the court concluded that “the interest of justice would
not be served by striking” any prior “strikes.”
       The court then imposed the third strike sentence dictated
by the Three Strikes Law—namely, 25 years to life for the
burglary; the court also imposed a time-served sentence for the
misdemeanor battery. The court imposed a $960 fine for the
burglary count, a $40 fine for the misdemeanor battery count,
and a $300 restitution fine; the court imposed but suspended a
$300 parole revocation fine. The court then dismissed the two
counts on which the jury hung.
       Defendant filed this timely appeal.2
                            DISCUSSION
I.     Motion to Dismiss “Strikes”
       Defendant argues that the trial court erred when it denied
his motion to dismiss the prior “strike” allegations. We review
such denials for an abuse of discretion. (People v. Carmony
(2004) 33 Cal.4th 367, 373 (Carmony).)
       A trial court has the discretion to dismiss a “strike”
allegation under California’s Three Strikes Law. (§ 1385, subd.
(a); People v. Williams (1998) 17 Cal.4th 148, 162.) In deciding


2     On August 9, 2022, our Supreme Court transferred this
matter from the Fifth Appellate District to the Second Appellate
District.


                                5
whether to exercise this discretion, the court is instructed to
“‘consider whether, in light of the nature and circumstances of
[the defendant’s] present felonies and prior serious and/or violent
felony convictions, and the particulars of his background,
character, and prospects, the defendant may be deemed outside
the [Three Strikes] scheme’s spirit, in whole or in part, and hence
should be treated as though he had not previously been convicted
of one or more serious and/or violent felonies.’” (Carmony, supra,
33 Cal.4th at p. 377.) There is a “strong presumption” against
granting a motion to dismiss a strike. (Id. at p. 378.)
       Because the trial court’s thorough explanation of why it
was denying defendant’s motion touched on all of the above-
enumerated factors relevant to such motions, defendant offers
two broad categories of reasons why, in his view, the court’s
denial nevertheless constitutes an abuse of discretion.
       First, defendant argues that the trial court’s analysis
contains several legal errors that invalidate its exercise of
discretion. (E.g., In re Marriage of Wendt & Pullen (2021) 63
Cal.App.5th 647, 658 [“legal error is abuse of discretion”].) To
begin, defendant asserts that the trial court did not explicitly
reject each and every one of the arguments he raised in his
motion. This assertion is factually unsound because the trial
court stated that it “considered the arguments made in [the]
motion to strike” and is legally unsound because trial courts are
deemed to have considered all relevant factors unless the record
indicates otherwise and here it does not (People v. Myers (1999)
69 Cal.App.4th 305, 310; People v. Kelley (1997) 52 Cal.App.4th
568, 582). Notably, some of the considerations defendant on
appeal accuses the trial court of not addressing—such as his
motivation for the crime (namely, that he was homeless) and the



                                 6
unfortunate circumstances of his early life (namely, that his
mother died of a heroin overdose and that his father was
murdered in front of him when he was three years old)—were
never argued in his motion; a trial court is certainly not at fault
for failing to address an argument never made to it. Further,
defendant contends that the trial court impermissibly gave
“overwhelming, yet uncritical weight” to defendant’s prior record
“to the exclusion” of all other factors, and hence did not consider
“the mitigating circumstances of [defendant’s] current offense
and personal circumstances.” To the extent defendant is arguing
that the court committed a legal error by refusing to consider any
mitigating aspects of defendant’s current offense and his personal
circumstances, the record is to the contrary and there is no legal
error.
       Second, defendant expresses his disagreement with how
the trial court weighed the relevant circumstances.
       As a threshold matter, all of these arguments effectively
ask us to weigh the factors differently than the trial court, but
there is no abuse of discretion as long as the trial court’s
weighing is reasonable—even if we might weigh the factors
differently. (Carmony, supra, 33 Cal.4th at p. 377.)
       More to the point, the trial court’s weighing of the factors
defendant assails on appeal was reasonable.
       Defendant asserts that the trial court gave insufficient
weight to his drug addiction, and suggests that People v. Garcia
(1999) 20 Cal.4th 490 (Garcia)—in conjunction with the bevy of
recent laws allowing for prosecutorial diversion of persons with
drug addictions—require courts to give a defendant’s drug
problems dispositive weight. But the court, based on defendant’s
own admission that he was not using drugs or alcohol at the time



                                7
of the charged crimes and that his heroin addiction had been
“steadily declin[ing]” in recent years, reasonably concluded that
defendant’s seemingly “erratic and at times bizarre” “behavior”
was not the product of a drug addiction and hence the addiction
had “no effect on his actions or his responsibility for his actions.”
And Garcia merely holds that drug history is relevant to a motion
to dismiss prior “strikes” (id. at pp. 494, 503); neither Garcia nor
any recent laws make such history dispositive.
       Defendant asserts that the trial court gave insufficient
weight to his mental health issues arising out of a head injury a
few years before, contending that the court was wrong to rely on
a psychologist’s report finding defendant competent to stand
trial. This assertion misreads the record. The psychologist’s
report was not about competency to stand trial, but instead
indicated that defendant “was capable of appreciating the
wrongfulness of his actions” “at the time of the instant offenses.”
(Italics added.) Thus, the court acted reasonably in concluding
that defendant’s mental health was not a mitigating factor.
       Defendant asserts that the trial court gave insufficient
weight to the mitigating factors relevant to the current offenses
and his criminal history. Defendant asserts that the current
offenses “involved” “little true violence,” and that his only use of
violence was pushing Bosch after she pushed him, such that this
crime is only “technically a burglary.” (Italics added.) The trial
court reasonably rejected defendant’s characterization of the
primarily charged crime. Not all first degree burglaries involve
the use of violence; indeed, it is the potential for violence when a
person breaks and enters into a residence when someone is home
that makes such burglaries a “serious” and “violent” felony in the
nomenclature of the law. (§§ 1192.7, subd. (c)(18), 667.5, subd.



                                  8
(c)(21).) That does not make them “technical” burglaries. The
trial court also considered the age of defendant’s two prior
strikes—in 1990 and in 1993—but determined that their age was
of less importance given defendant’s steady stream of convictions
between his release from prison on the 1993 conviction and his
criminal conduct in this case. This was entirely reasonable.
(People v. Gaston (1999) 74 Cal.App.4th 310, 321-322 [age of prior
strikes relevant when defendant “led a crime-free life” in the
interim, but not when he has “committed an unending series of
felonies, as well as other crimes . . .”].)
       In sum, the record showed defendant to be a lifelong
criminal who took what he wanted when he wanted—and
regardless of the consequences. The trial court did not abuse its
discretion in concluding that he was a dangerous repeat offender
falling within the heartland of the Three Strikes Law whose
conduct in this case did not warrant a lower sentence.
II.    Imposition of Fines and Fees
       A.    Lack of finding of ability to pay
       Defendant argues that the trial court erred in imposing
$1,300 in fines and assessments without first determining that
he had the ability to pay them.3 For support, he cites People v.
Dueñas (2019) 30 Cal.App.5th 1157 (Dueñas). These are
constitutional questions resting on undisputed facts, so our
review is de novo. (People v. Ramos (1997) 15 Cal.4th 1133,
1154.) We reject defendant’s argument for three reasons.


3     Although the court also imposed an additional $300 as a
parole revocation fine, that amount was suspended, so it is not
currently an outstanding fine or assessment. We accordingly do
not consider it in our analysis.



                                9
       First, defendant has forfeited this challenge. His
sentencing occurred more than 20 months after Dueñas was
handed down, yet he did not raise this issue. This constitutes a
forfeiture. (People v. Flowers (2022) 81 Cal.App.5th 680, 687.)
Defendant responds that the failure to assess his ability to pay
means that the resulting imposition of fines and assessments
constitutes an “unauthorized sentence” that can be attacked at
any time. He is wrong. (People v. Torres (2020) 44 Cal.App.5th
1081, 1085 [imposition of fines and assessments without an
ability-to-pay finding is not an “unauthorized sentence”], revd. on
other grounds, In re G.C. (2020) 8 Cal.5th 1119; People v. Avila
(2009) 46 Cal.4th 680, 729 [same].)
       Second, and even if we were to overlook this forfeiture,4 we
have held that Dueñas is wrongly decided and have declined to
follow it. (People v. Hicks (2019) 40 Cal.App.5th 320, 322.)
       Third, and in the event our Supreme Court endorses
Dueñas in its pending review of that decision in People v. Kopp,
review granted Nov. 13, 2019, S257844, we conclude that
defendant has not established a violation of Dueñas. Defendant
“points to no evidence in the record supporting his inability to
pay.” (People v. Gamache (2010) 48 Cal.4th 347, 409.) Rather,
evidence in the record indicates that defendant had some ability
to pay at the time of sentencing. Although defendant was
described as “homeless” and “unemployed” at the time of the
incident, he was “living off the proceeds of a prior legal
settlement.” Further, the court may consider future prison wages
when assessing ability to pay. (People v. Montes (2021) 59


4      Our decision to reach the merits notwithstanding the
forfeiture obviates the ineffective assistance of counsel claim
defendant makes.


                                 10
Cal.App.5th 1107, 1122; People v. Hennessey (1995) 37
Cal.App.4th 1830, 1837.) Even at the lowest-wage prison job
(which pays $12 per month), defendant has the ability to earn
$1,300 as prison wages during his minimum incarceration as it
would take him approximately nine years and one month to earn
that amount. (See People v. Johnson (2019) 35 Cal.App.5th 134,
139 [“The idea that [defendant] cannot afford to pay $370 while
serving an eight-year prison sentence is unsustainable.”].) And
to the extent defendant argues that the fines and assessments
constitute cruel and unusual punishment, we reject the claim
that the monetary obligations here are “grossly disproportional to
the gravity of [defendant’s] offense.” (See United States v.
Bajakajian (1998) 524 U.S. 321, 334, superseded by statute on
other grounds as stated in United States v. Jose (1st Cir. 2007)
499 F.3d 105, 109-110.) Applying these factors, we conclude that
the $1,300 obligation imposed in this case is not out of proportion
to the seriousness of first degree burglary and misdemeanor
battery.
       B.    Imposition of fine under section 672
       Defendant argues that the $960 fine, comprised in part of a
$200 base fine, imposed pursuant to section 672 is unauthorized.
Specifically, he argues that section 1202.5 sets a maximum $10
base fine for burglary and precludes the imposition of any further
fine, including one under section 672. Because this argument
turns on a question of statutory interpretation, our review is de
novo. (Union of Medical Marijuana Patients, Inc. v. City of San
Diego (2019) 7 Cal.5th 1171, 1183.)
       Section 672 provides that a “court may impose a [base] fine”
of up to $10,000 “[u]pon conviction for any crime punishable by
imprisonment.” (§ 672.) This statute authorizes the trial court’s



                                11
imposition of a $200 base fine for the first degree burglary
conviction to which defendant was sentenced to 25 years to life in
prison. Defendant urges that section 1202.5 precludes the
imposition of any fine under section 672 because section 1202.5
requires a court to “order the defendant to pay a fine” of $10 “[i]n
any case in which [the] defendant is convicted of” burglary. (§
1202.5, subd. (a).) The flaw in defendant’s argument is that it
utterly ignores that the $10 base fine due under section 1202.5 is
to be “in addition to any other penalty or fine imposed.” (Ibid.)
Given the fact that section 1202.5 is on its face cumulative to
other fines, the argument that section 1202.5 somehow precludes
a fine under section 672 is without merit. (People v. Uffelman
(2015) 240 Cal.App.4th 195, 197 (Uffelman) [so holding].)
       Defendant urges us to reject Uffelman and instead to follow
People v. Breazell (2002) 104 Cal.App.4th 298 (Breazell), which
held that a fine may not be imposed under section 672 when a
provision of the Health and Safety Code already required the
imposition of a fine up to $20,000. (Id. at pp. 302-305.) Because
the secondary fine imposed under section 1202.5 in this case by
its very terms contemplates that it is “in addition” to other fines,
Breazell is inapt and we find Uffelman to be persuasive.




                                12
                       DISPOSITION
     The judgment is affirmed.
     NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS.




                                     ______________________, J.
                                     HOFFSTADT

We concur:



_________________________, P. J.
LUI



_________________________, J.
CHAVEZ




                                13